Title: Cash Accounts, May 1766
From: Washington, George
To: 



[May 1766]



Cash


May 1—
To Do [cash] from Do [John Relfe] by Mr Chs Yates
£32. 5. 0



To Do of Mr Phil. W. Claiborne a yrs Intt of his Bond to Miss Custis
14. 0. 0



To Do of Ditto a yr Intt on Mr Wm Dandridges Bond
22. 0. 0


2—
To a years Intt of Doctr [James] Carter for Mrs [Joanna] McKenzies Bond
0.10.16



To Cash recd from Colo. Byrd
40. 0. 0




To one Years Interest of Frans Fosters Mortgage
25.     



To Cash of Mr Joseph Valentine
87. 0. 0



To Do of Chs Cartr Esqr. Corotoman
1. 3. 0


3—
To Do of Mr Josh Valentine
16. 0. 0


9—
To Do of Walter Magowan—Biggs Order for 20 Dollars
7.10. 0


10—
To Ditto of Jno. Snowden 4 dollars
1.10. 0



To Ditto of Wm Carlin for 86 lbs. Butter 9d.
3. 4. 6


19—
To Cash of Mr Humpy Peake
5. 0. 0


20—
To Cash of Geo: Thrift for Chs Washington
1.10. 0



To Ditto from Wm Little Balle of Acct for Wheat
7.12. 6



To Cash for a knife
0. 7. 6


Contra


May 1—
By Colo. Lewis pr Acct
47.19. 0



By Mr Campbell of Norfolk for Sales & Rig[gin]g for my Schooner pr rect &ca.
59. 4. 8



By Cash paid Colo. Tucker pr rect
6. 5. 0



By Mr Edward Traverse on Acct of Jno. Chownings Bond
12. 7. 3



By Mr Hodge for 2 Servants pd instead of £30 Sterling
37.10. 0



By 1 New whole Duty of Man
0. 4. 6


2—
By 1 Oz. of Tarter emetic &ca
0. 2. 6



By 1 yd Book Muslin for Mrs [Margaret] Green
1. 8. 0



By Blank Deeds &ca
0. 7. 6



By Club at Jos. Pullets
0. 5. 0



By Exps. at Trebels
1. 4. 6



By Colo. Tayloe (Subscriptn to Purse Wm.)
1. 0. 0


3—
By Mr Jno. Washington my advance to the Swamp concern voted this day
25. 0. 0



By Mrs Campbell board
1.18. 6



By Club at Trebels
0. 6. 3



By Servants
0. 3. 9


5—
By Joseph Davenport
4. 0. 0



By Expences at Tods Bridge
0. 9. 6


6—
By Ditto at Sneads
0. 5. 7



By Ditto at Port Royal
0. 4. 4



By Ferriage at Ditto
0. 2. 6



By Ditto at Hoes
0.14. 0



By Ferrymen 1/—Exps. at Ledlars 5/
0. 6. 0


7—
By Cash pd Mr [John] Stedlar for teaching Mrs Washington & two Childn Musick
38.14. 0




By Cards
4. 0. 0



By Robt Haims
2. 0. 0


10—
By Francis Tunley
1.10. 0



By taking up Sam
0.10. 0



By Mrs Washington ½ a Guinea
0.13. 0


11—
By Jno. Dalton Sailing my Vessel
2. 5. 0


12—
By Wm Carlins Acct
2.18. 1



By Do Do agt J. P. Custis
1.12.10



By Cash
1. 6. 5



By Jno. Beedy
0.16. 0


13—
By Francis Turnley
8.10. 6



By Charity
0. 5. 0


17—
By Thomas Bishop
10. 0. 0


18—
By Jno. Askew
1.10. 0


19—
By Lund Washington
40. 0. 0



By Henry Taylor
1.17. 0



By Ditto for 3 Sheep—3 Dollars [Maryland currency]
1. 2. 6


19—
By Club at Arrols
0. 4. 0



By Charity
1. 0. 0



By Doctr Rumney
0.15. 0



By Ditto on Acct of Mastr Custis
0.17. 0


23—
By James Cleveland
35. 0. 0



By Expences at the Falls
0. 8. 9



By 1 pr of Heckles from my Br[othe]r Saml
4. 0. 0


